DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 4-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abu-Hardan et al. US 2019/0174792 in view of Rabault et al. US 2010/0136182.
Regarding claim 1, Abu-Hardan discloses a fat-based filling composition ([0294]- [0302]) that comprises a) 0.1% to 99.9% micronized particles (preferably micronized bran) and b) 0.1 to 99.9% of a carrier medium. Abu-Hardan also discloses that the micronized particles (micronized bran) can be present in an amount of 5wt% ([0300]- [0302]) and that the amount of a) and b) totals to 100% ([0297]). Abu-Hardan discloses that the carrier medium is any fat-based filling suitable for foodstuffs ([0299]). Abu-Hardan discloses that the micronized bran is micronized cereal bran ([0067]- [0069], [0203]- [0298], [0388], Table 5 Example 11, [0579]), where the micronized cereal bran comprises wheat (‘792, [0069]), corn, oat or barley bran (‘792, [0252]).
Claim 1 differs from Abu-Hardan in the recitation that the fat-based filling specifically comprises 35 to 45wt% sugar and 20 to 60wt% fat.
Rabault discloses a fat-based filling comprising 28% fat and 38.6% sugars (‘792, Table 1, Filling A). It would have been obvious to one of ordinary skill in the art to modify the carrier medium to be a filling as taught by Rabault, since Abu-Hardan discloses that the carrier medium can be any fat-based filling suitable for foodstuffs (‘792, [0299]). The fat-based filling made obvious by the combination of Abu-Hardan and Rabault is seen to include 5wt% micronized cereal bran, where the micronized cereal bran comprises wheat (‘792, [0069]), corn, oat or barley bran (‘792, [0252]), 36.67wt% sugar (0.386X0.95= 36.67% sugar), and 26.6wt% fat (0.28X0.95= 26.6%).
Regarding claim 4, Abu-Hardan in view of Rabault discloses that the filling comprises 0.285% lecithin (0.003X0.95= 0.285%) (‘182, Table 1, Filling A).
Regarding claim 5, Abu-Hardan in view of Rabault discloses that the filling can comprise powdered milk products (‘182, [0043]) and discloses the use of 4wt% powdered milk products (milk skimmed powder) in a fat-based filling (‘792, Table 5, Example 11).
Regarding claim 6, Abu-Hardan in view of Rabault discloses that the filling comprises 12.35% cocoa powder (0.13 X0.95= 12.35%) (‘182, Table 1, Filling A).
Regarding claim 7, Abu-Hardan in view of Rabault discloses that the filling comprises native or modified starch (‘182, [0017]). Abu-Hardan also discloses the use of maltodextrin in a fat-based filling (Table 5, Example 11) (‘792, [0390], [0453], [0456]).
Regarding claim 8, Abu-Hardan in view of Rabault discloses including solid particles in a fat-based filling (‘792, [0390]) in order to provide bulk to the product and that solid particles can include bulking agents (‘792, [0453]).
Regarding claim 9, Abu-Hardan in view of Rabault discloses including polydextrose in a fat-based filling (‘792, [0390], [0453], [0456]) and is therefore seen to teach polydextrose as a bulking agent.
Regarding claim 17, Abu-Hardan in view of Rabault discloses that the micronized cereal bran comprises wheat bran (‘792, [0069]).
Response to Arguments
Applicants arguments filed 06/03/2022 have been fully considered, however Rabault US 2010/0136182 has been brought to teach the newly required amount of sugar.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792